Citation Nr: 1000464	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right eye condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for a right eye condition.  

In June 2007, the Veteran withdrew his request for a hearing 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran contends that he is entitled to service 
connection for a right eye condition that is due to or 
aggravated by service, or in the alternative, is secondary to 
his service-connected diabetes mellitus type II.  Service 
connection is currently in effect for diabetes mellitus type 
II, rated as 20 percent disabling, and peripheral neuropathy 
of the right and left lower extremities, rated as 10 percent 
disabling.  

A disability may be service-connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  When aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, a Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 
Vet. App. 69 (1995).  On VA examination in June 2007, the 
examiner diagnosed bilateral post-operative status cataract 
intraocular lens surgery; right hemianopsia and; diabetes 
mellitus type II, apparently controlled with diet.  The 
examiner observed that on service entrance examination and on 
separation from service, decreased visual acuity was noted, 
with no apparent aggravation.  The examiner indicated that 
the amblyopia, noted on separation from service, was 
congenital.  The examiner concluded that the Veteran's 
current diminished visual acuity in the right eye, identified 
as right hemianopic field defect of the right eye, was the 
result of a nonservice-connected stroke in April 2006.  The 
examiner determined that the Veteran's service-connected 
diabetes mellitus type II, along with a history of smoking 
and hypertension, was a relatively small contributor to the 
stroke that resulted in the right hemianopic condition.  
Accordingly, the right hemianopsia and the decreased vision 
of the right eye were less likely than not a result of the 
service-connected diabetes mellitus type II.  However, the 
examiner did not discuss whether the Veteran's right eye 
disability was aggravated by his service-connected diabetes 
mellitus type II.  In order to make an accurate assessment of 
the Veteran's entitlement to service connection for his right 
eye condition, it is necessary to have a medical opinion 
based upon a thorough review of the record that reconciles 
the question of whether the Veteran's current right eye 
condition was aggravated by his service-connected diabetes 
mellitus type II.  The Board thus finds that an examination 
and opinion addressing whether the Veteran's right eye 
condition was aggravated is necessary in order to fairly 
decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA 
examiner who examined the Veteran in June 
2007, and request that the examiner 
provide an addendum opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that the 
current right eye condition is either 
proximately due to, caused by, or 
aggravated (permanently worsened beyond 
the natural course of the disease) by his 
service-connected diabetes mellitus type 
II.  If the examiner is unavailable or 
request an additional examination, 
schedule the Veteran for another 
examination to address the questions posed 
in this case.  The examiner should review 
the claims folder and the report should 
note that review. 

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


